No.    81-214

                  I N THE SUPREME COURT O THE STATE O MONTANA
                                         F           F

                                                 1981




I N RE THE MARRIAGE OF
D.C.',

                   P e t i t i o n e r and Respondent,



M.C..   ,
                   Respondent and A p p e l l a n t .




Appeal from:        D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                    I n and f o r t h e County o f Y e l l o w s t o n e , The Honorable
                    Diane G. B a r z , Judge p r e s i d i n g .


Counsel o f Record:

            For Appellant:

                   J o n e s Law Firm, B i l l i n g s , Montana

            For Respondent :

                   Lynaugh, F i t z g e r a l d , S c h o p p e r t & Skaggs,
                   B i l l i n g s , Montana
                   T e r r y L. S e i f f e r t , B i l l i n g s , Montana




                                         S u b m i t t e d on B r i e f s : September 3 , 1 9 8 1

                                                             Decided:       November 2 5 ,        1981
M r . J u s t i c e Fred J. Weber d e l i v e r e d t h e Opinion of t h e
Court    .
         The m a r r i a g e of D.C.          ( t h e husband) and M.C.              (the wife)

w a s d i s s o l v e d i n J a n u a r y 1981 i n t h e D i s t r i c t C o u r t of t h e

T h i r t e e n t h J u d i c i a l D i s t r i c t , Yellowstone County, Montana.

M.C.     a p p e a l s from t h e p o r t i o n s of t h e d e c r e e r e l a t i v e t o

p r o p e r t y d i s p o s i t i o n , maintenance and a t t o r n e y f e e s .            We

r e v e r s e t h e D i s t r i c t C o u r t i n r e g a r d t o a l l t h r e e of t h o s e

p o r t i o n s of t h e d e c r e e .

        The p a r t i e s were m a r r i e d i n 1960.               Three c h i l d r e n were

b o r n t o them.        A t t h e t i m e of t h e t r i a l , o n l y one of             the

c h i l d r e n was a minor, and s h e was 17 y e a r s of a g e .                        The

husband was 44 y e a r s of a g e and t h e w i f e w a s 4 0 y e a r s of a g e

when t h e t r i a l was had.              The p r o p e r t y of t h e c o u p l e c o n s i s t e d

o f t h e f a m i l y home and i t s f u r n i s h i n g s , t h e p a r t i e s ' p e r s o n a l

e f f e c t s , and two o l d and u n r e l i a b l e a u t o m o b i l e s .         The husband

h a s been employed by t h e Western Union T e l e g r a p h Company

s i n c e 1960 and e x p e c t s t o remain w i t h t h a t company u n t i l

retirement.           H i s g r o s s income a t t h e t i m e of t r i a l was

s l i g h t l y i n e x c e s s o f $20,000 p e r y e a r .           The w i f e d i d n o t

g r a d u a t e from h i g h s c h o o l .      She had no o u t s i d e employment

during t h e marriage.                The w i f e ' s c o n t r i b u t i o n t o t h e m a r r i a g e

c o n s i s t e d of r a i s i n g t h e c h i l d r e n , cooking and c l e a n i n g .

The t e s t i m o n y r e v e a l e d t h a t t h e w i f e ' s c o n t r i b u t i o n d i m i n i s h e d

d u r i n g t h e c o u r s e of t h e m a r r i a g e , p r i m a r i l y b e c a u s e o f m e n t a l

problems.

        The husband t e s t i f i e d t h a t w i t h i n a few weeks of t h e i r

m a r r i a g e i t became e v i d e n t t h a t h i s w i f e was i n c a p a b l e of

d o i n g t h e shopping and b r i n g i n g home t h e g r o c e r i e s .                Early i n

t h e m a r r i a g e t h e husband o b s e r v e d t h a t h i s w i f e had a
m e n t a l d i s o r d e r which l i m i t e d h e r a b i l i t y t o f u n c t i o n normally.

U n f o r t u n a t e l y , i t was n o t u n t i l t h e t i m e of t h e d i s s o l u t i o n ,

n e a r l y 20 years l a t e r , t h a t t h e wife w a s f i r s t brought t o a

p s y c h i a t r i s t f o r d i a g n o s i s and t r e a t m e n t .      The w i f e ' s p s y c h i a t r i c

and p s y c h o l o g i c a l r e p o r t s were e n t e r e d i n e v i d e n c e i n l i e u

of d i r e c t t e s t i m o n y by t h e w i f e .         The c o n t e n t of t h o s e

r e p o r t s i s p e r t i n e n t t o our r e s o l u t i o n of t h i s case.

         M.C.'s      p s y c h o l o g i s t r e p o r t e d t h a t M.C.      was s u f f e r i n g

from " a s e v e r e e m o t i o n a l d i s t u r b a n c e d i a g n o s e d a s s c h i z o p h r e n i c

r e a c t i o n , chronic undifferentiated type."                            The p s y c h o l o g i s t ' s

c l i n i c a l d e s c r i p t i o n of t h e e f f e c t s of t h i s d i s o r d e r i s t h a t

M.C.     has "decreased coping s k i l l s , l i m i t e d i n t e l l e c t u a l

problem-solving             c a p a b i l i t i e s , " and h a s e x p e r i e n c e d " w i t h d r a w a l

from p a r t i c i p a t i o n i n t h e world o f e v e r y d a y e v e n t s , and

w i t h d r a w a l from meaningful i n t e r p e r s o n a l r e l a t i o n s h i p s . "

The p s y c h o l o g i s t found t h a t M.C.

                 " i s f u n c t i o n i n g a t a b o r d e r l i n e l e v e l of
                 intelligence classification.                           However,
                 t h i s i s n o t a consequence of l i m i t e d i n -
                 t e l l e c t u a l r e s o u r c e s , b u t i s more a func-
                 t i o n of h e r s e v e r e e m o t i o n a l w i t h d r a w a l
                 during r e c e n t years.                 This person i s a
                 chronic emotionally disturbed individual
                 who h a s n o t p a r t i c i p a t e d m e a n i n g f u l l y i n
                 t h e everyday e v e n t s of t h e world around
                 h e r d u r i n g r e c e n t y e a r s . A s a consequence,
                 t h e r e h a s been a s h a r p d e t e r i o r a t i o n i n
                 i n t e l l e c t u a l f u n c t i o n i n g b e c a u s e of d i s -
                 use."

The p s y c h o l o g i s t found M.C.           t o be i n t h e bottom t e n p e r

c e n t of t h e g e n e r a l p o p u l a t i o n i n t e l l e c t u a l l y .     Most i m p o r t a n t

f o r o u r p u r p o s e s , M.C.      was found t o be " d i s a b l e d a s f a r a s

h e r a b i l i t y t o p a r t i c i p a t e i n t h e c o m p e t i t i v e job m a r k e t .        "
The p r o s p e c t s f o r a n improvement i n h e r c o n d i t i o n do n o t

a p p e a r good.       "The p r o g n o s i s f o r a c h r o n i c u n d i f f e r e n t i a t e d

s c h i z o p h r e n i c r e a c t i o n i s v e r y guarded.            The l i k e l i h o o d t h a t

t h i s woman would b e n e f i t from p r o f e s s i o n a l p s y c h o t h e r a p y i s
low."       The r e p o r t recommended t h a t M.C.                       " s h o u l d be p r o v i d e d

a s s i s t a n c e t h r o u g h some p u b l i c f a c i l i t y , such a s [ t h e ]

D i v i s i o n of V o c a t i o n a l R e h a b i l i t a t i o n .   "    I t appears t h a t

v o c a t i o n a l r e h a b i l i t a t i o n would s e r v e a s t h e r a p y r a t h e r t h a n

p r e p a r a t i o n f o r employment:             " I f she i s given help i n t h e

form of employment a s s i s t a n c e , s h e s h o u l d be r e q u i r e d t o

p a r t i c i p a t e i n j o b f u n c t i o n s i n a meaningful way i n o r d e r

t o r e c e i v e h e r check."            Finally, the r e p o r t advised t h a t

M.C.    would a l s o need a s s i s t a n c e from t h e Department of

S o c i a l and R e h a b i l i t a t i v e S e r v i c e s i n t h e form of b a s i c l i f e

s k i l l s training.

        The D i s t r i c t C o u r t must c o n s i d e r a number of f a c t o r s i n

a r r i v i n g a t a d i s p o s i t i o n of p r o p e r t y i n a d i s s o l u t i o n

proceeding.            Among t h e s e f a c t o r s a r e : t h e d u r a t i o n of t h e

marriage; t h e age, h e a l t h , occupation, vocational s k i l l s , e s t a t e ,

l i a b i l i t i e s , e m p l o y a b i l i t y , amount and s o u r c e s of income and

needs of e a c h o f t h e p a r t i e s ; whether t h e p r o p e r t y d i s p o s i t i o n

i s i n l i e u of o r i n a d d i t i o n t o maintenance; and t h e o p p o r t u n i t y

o f e a c h f o r f u t u r e a c q u i s i t i o n of c a p i t a l a s s e t s and income.

S e c t i o n 40-4-202,         MCA.       Before a c o u r t c a n award maintenance

i n a d i s s o l u t i o n p r o c e e d i n g , t h e r e must be a f i n d i n g t h a t

t h e spouse s e e k i n g maintenance l a c k s s u f f i c i e n t p r o p e r t y t o

p r o v i d e f o r h i s r e a s o n a b l e needs and t h a t t h e s p o u s e i s

u n a b l e t o s u p p o r t h i m s e l f t h r o u g h a p p r o p r i a t e employment.

S e c t i o n 40-4-203(1),           MCA.       I f maintenance i s t o be awarded,

t h e amount and d u r a t i o n of t h e award i s d e t e r m i n e d by c o n s i d e r i n g :

t h e f i n a n c i a l r e s o u r c e s of t h e p a r t y s e e k i n g maintenance,

i n c l u d i n g m a r i t a l p r o p e r t y a p p o r t i o n e d t o him and h i s a b i l i t y

t o meet h i s needs i n d e p e n d e n t l y ; t h e t i m e n e c e s s a r y t o

acquire s u f f i c i e n t education o r t r a i n i n g t o enable t h e p a r t y

s e e k i n g maintenance t o f i n d a p p r o p r i a t e employment; t h e s t a n d a r d
of l i v i n g e s t a b l i s h e d d u r i n g t h e m a r r i a g e ;   t h e d u r a t i o n of

t h e m a r r i a g e ; t h e a g e and t h e p h y s i c a l and e m o t i o n a l c o n d i t i o n

of t h e s p o u s e s e e k i n g maintenance; and t h e a b i l i t y of t h e

s p o u s e from whom maintenance i s s o u g h t t o m e e t h i s n e e d s

w h i l e meeting t h o s e of t h e spouse s e e k i n g maintenance.

S e c t i o n 40-4-203(2),          MCA.

        The d e c r e e of d i s s o l u t i o n i n t h e c a s e b e f o r e u s made

t h r e e a l l o c a t i o n s t o t h e wife.        F i r s t , t h e husband was

ordered t o provide medical insurance f o r t h e wife v i a a

b a s i c m e d i c a l p o l i c y and a major m e d i c a l p o l i c y .           The t o t a l

monthly premiums f o r t h e p o l i c i e s was $62.82 a t t h e t i m e of

trial.       There i s no i n d i c a t i o n i n t h e r e c o r d of t h e amount

t h a t these p o l i c i e s provide f o r p s y c h i a t r i c treatment.

Second, t h e w i f e was awarded a p o r t i o n of t h e f u r n i t u r e and

household i t e m s .         T h i r d , t h e w i f e was t o be g i v e n 50 p e r

c e n t of t h e n e t p r o c e e d s of t h e s a l e of t h e f a m i l y home,

a f t e r d e d u c t i o n of c l o s i n g c o s t s , r e a l e s t a t e f e e s , f e e s of

t h e w i f e ' s a t t o r n e y and h e r g u a r d i a n a d l i t e m , a home improve-

ment l o a n , t h e c o s t of t h e w i f e ' s p r e t r i a l p s y c h i a t r i c

e x a m i n a t i o n s , c a p i t a l g a i n s t a x e s , and a l l o t h e r t a x e s ,

l i e n s o r encumbrances on t h e home.                    The w i f e ' s c a s h award

from t h e s a l e o f t h e home, a f t e r a l l d e d u c t i o n s , would be less

t h a n $25,000 w i t h o u t c o n s i d e r a t i o n of p o t e n t i a l income t a x e s .

T h i s sum w a s t o be p u t i n a t r u s t f u n d , t h e p r o c e e d s of

which w e r e t o p r o v i d e f o r t h e c a r e , s u p p o r t and maintenance

of t h e wife.         I n her appeal, the wife argues t h a t t h e c o u r t

e r r e d by:    (1) r e q u i r i n g one-half         of t h e w i f e ' s a t t o r n e y f e e s
t o be p a i d o u t of t h e p r o c e e d s of t h e s a l e of t h e home;                   (2)

n o t awarding maintenance t o t h e w i f e ; and ( 3 ) n o t awarding

t h e w i f e a l a r g e r s h a r e of t h e p r o c e e d s of t h e s a l e of t h e

house.
         The ~ i s t r i c C o u r t based i t s d e t e r m i n a t i o n o f t h e
                           t

f i n a n c i a l a s p e c t s of t h i s c a s e upon f a c t u a l c o n s i d e r a t i o n s

which a r e n o t always s u p p o r t e d by t h e r e c o r d .              The c o u r t

n o t e d t h a t t h e husband had two o u t s t a n d i n g d e b t s which would

n o t be e x t i n g u i s h e d by t h e s a l e of t h e house.              The c o u r t

a l s o n o t e d t h a t t h e c o u p l e ' s t h r e e c h i l d r e n were s t i l l

r e s i d i n g a t home.       Without e l a b o r a t i o n , t h e c o u r t found t h a t

i t was r e a s o n a b l e t o assume t h a t t h e husband would c o n t i n u e

t o c a r r y t h e f i n a n c i a l burden of b e i n g a p a r e n t beyond t h e

d a t e of t h e c h i l d r e n ' s m a j o r i t y .    The D i s t r i c t C o u r t a l s o

found t h a t t h e husband was n o t f i n a n c i a l l y a b l e t o pay

maintenance t o t h e w i f e o t h e r t h a n p r o v i d i n g m e d i c a l i n s u r a n c e ,

and t h a t t h e o n l y means of p r o v i d i n g f i n a n c i a l a s s i s t a n c e t o

t h e w i f e was from h e r 50% of t h e e q u i t y i n t h e f a m i l y home.

        The t o t a l o b l i g a t i o n owing under t h e two d e b t s mentioned

above was o n l y $1,325.88,                a n amount t h a t would be p a i d o f f

i n the near future.               The r e c o r d d o e s r e v e a l t h a t t h e husband

had a d e s i r e t o c o n t i n u e t o a i d h i s c h i l d r e n beyond t h e t i m e

when t h e law r e q u i r e s s u c h a i d from him.                 However, w e f i n d

n o t h i n g i n t h e law which t r a n s m u t e s p a r e n t a l g e n e r o s i t y i n t o

a n o b l i g a t i o n which r e l i e v e s a spouse from a p o t e n t i a l d u t y

t o p r o v i d e maintenance i n a d i s s o l u t i o n a c t i o n .

        The c o u r t found t h a t t h e w i f e was " s u f f e r i n g from a

severe emotional psychological disturbance."                                 The c o u r t a l s o

found, i n a m i l d u n d e r s t a t e m e n t ,       t h a t t h e w i f e "may e x p e r i e n c e

d i f f i c u l t y i n o b t a i n i n g and k e e p i n g any t y p e of employment."

And, even though t h e c o u r t found t h a t t h e w i f e w i l l need

p s y c h o l o g i c a l h e a l t h c a r e t r e a t m e n t i n t h e f u t u r e , and t h a t

h e r minimum l i v i n g e x p e n s e s would be $600.00 p e r month, t h e

c o u r t ' s d e c r e e r e q u i r e s t h i s 4 0 y e a r o l d woman t o l i v e o f f
o f a t r u s t w i t h a p r i n c i p a l of less t h a n $25,000.00.

         I t i s c l e a r t h a t t h e income from t h e t r u s t c o u l d n o t

meet t h e $600.00 p e r month minimum l i v i n g e x p e n s e s o f t h e

wife.       I f p r i n c i p a l i s used t o meet h e r n e e d s , t h e t r u s t

soon would be e x h a u s t e d .            T h i s C o u r t h a s h e l d under f a c t s

s i m i l a r t o t h o s e i n t h e p r e s e n t c a s e t h a t i f t h e e f f e c t of

n o t awarding maintenance i s t o make a s p o u s e a ward of t h e

s t a t e , maintenance s h o u l d be awarded i f p o s s i b l e .                     Stenberg

v. S t e n b e r g ( 1 9 7 3 ) , 1 6 1 Mont. 164, 505 P.2d 1 1 0 .                     That

holding i s applicable i n t h i s case notwithstanding t h e

a d o p t i o n of t h e Uniform Marriage and Divorce Act i n 1975.

The r e c o r d shows t h a t t h e w i f e h a s no employment s k i l l s , and

i n a d d i t i o n , h e r p s y c h o l o g i c a l , e m o t i o n a l and i n t e l l e c t u a l

c o n d i t i o n a r e s u c h a s t o p r e v e n t h e r from b e i n g employed i n

the foreseeable future.                    The r e c o r d d o e s n o t show t h a t t h e

w i f e h a s any o t h e r s o u r c e s of income o r o p p o r t u n i t i e s f o r

a c q u i s i t i o n of c a p i t a l a s s e t s i n t h e f u t u r e .      The p r o v i s i o n s

of t h e d e c r e e , i n c l u d i n g t h e proposed t r u s t , a r e n o t s u f f i c i e n t

t o p r o v i d e f o r t h e r e a s o n a b l e needs of t h e w i f e .            Unless

t h e r e i s a change i n t h e d e c r e e , i t i s a p p a r e n t t h a t t h e

w i f e w i l l become a ward of t h e government i n a r e l a t i v e l y

short time.           T h i s i s i n a p p r o p r i a t e where s h e was t h e w i f e of

D.C.    f o r 20 years.

        W r e v e r s e t h o s e p o r t i o n s of t h e d e c r e e r e l a t i v e t o
         e

a t t o r n e y f e e s , p r o p e r t y d i s p o s i t i o n and maintenance.              In

view of t h e l i m i t e d f i n a n c i a l r e s o u r c e s of t h e w i f e , w e f i n d

t h a t a n award s h o u l d b e made t o t h e w i f e of a t t o r n e y f e e s

and c o s t s , b o t h a t t r i a l and on t h i s a p p e a l , w i t h s u c h i t e m s

t o be p a i d by t h e husband.                S e c t i o n 40-4-110,        MCA.       The

c a u s e i s remanded t o t h e D i s t r i c t C o u r t w i t h t h e f o l l o w i n g

instructions:
        1)      Determine t h e w i f e ' s r e a s o n a b l e a t t o r n e y f e e s and

c o s t s , b o t h a t t r i a l and on a p p e a l ;

        2)      Re-examine        t h e p r o p e r t y d i s p o s i t i o n and d e t e r m i n e

a d i s p o s i t i o n which w i l l m e e t t h e r e a s o n a b l e needs of t h e

wife;

        3)      Based upon t h e a p p a r e n t need f o r l i f e t i m e maintenance,

d e t e r m i n e t h e r e a s o n a b l e amount of maintenance t o be p a i d by

t h e husband t o t h e w i f e , w i t h t h e award t o be f l e x i b l e

enough t o p r o v i d e f o r t h e needs of b o t h p a r t i e s a s t h e i r

economic s i t u a t i o n s change;

        4)      C o n s i d e r t h e c o m p a r a t i v e needs of t h e husband and

w i f e and d e t e r m i n e i f i t i s r e a s o n a b l y p o s s i b l e t o e x t e n d

t h e maintenance p r o v i s i o n s beyond t h e r e t i r e m e n t o r d e a t h of

t h e husband.        S e c t i o n 40-4-208 ( 4 ) , MCA.

        Reversed and remanded.




W Concur:
 e



  p          e 8.
Chief J u s t l c e
                      vw,      t A A q